UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-52506 ESP RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0440762 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 111 Lions Club Road, Scott LA 70583 (Address of principal executive offices) (Zip Code) (337) 706-7056 (337) 706-7056 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:103,819,378 common shares issued and outstanding as of August 12, 2011. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS It is the opinion of management that the interim financial statements for the quarter ended June 30, 2011 includes all adjustments necessary in order to ensure that the interim financial statements are not misleading. ESP Resources, Inc. Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $565,820 and $419,027, respectively Intangible assets, net of amortization of $274,410 and $214,186, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Factoring payable Accrued expenses Due to related parties Guarantee liability Due to Turf shareholders for acquisition - - Current maturities of long-term debt Current portion of capital lease obligation Total current liabilities Long-term debt (less current maturities) Capital lease obligations (less current maturities) Contingent consideration payable for acquisition of Turf Deferred lease cost Total liabilities STOCKHOLDERS' EQUITY Common stock - $0.001 par value, 1,200,000,000 shares authorized, 103,058,267 and 87,488,558 shares issued and outstanding, respectively Additional paid-in capital Subscription receivable ) ) Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed unaudited consolidated financial statements. 2 ESP Resources, Inc. Condensed Consolidated Statements of Operations For the six and three months ended June 30, 2011 and 2010 (Unaudited) Three months ended June 30, Six months ended June 30, SALES, NET $ COST OF GOODS SOLD GROSS PROFIT General and administrative Depreciation and amortization LOSS FROM OPERATIONS ) OTHER EXPENSE Interest expense ) Factoring fees ) Other income - - Interest income 23 18 56 33 Loss on legal settlement - ) - ) Other expense ) - ) - Total other expense ) NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER SHARE (basic and diluted) $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING The accompanying notes are an integral part of these condensed unaudited consolidated financial statements. 3 ESP Resources, Inc. Condensed Statement of Stockholders’ Equity For the six months ended June 30, 2011 (Unaudited) Common stock Subscription Accumulated Number Par Value APIC Receivable Deficit Total Balance, December 31, 2010 $ $ $ ) $ ) $ Stock based compensation - - Shares issued in connection with accounts payable conversion - - Shares issued in connection with note payable (Debt Discount) Shares issued for cash Subscription receivable Shares issued with private placement - Net loss - ) ) Balance June 30, 2011 ) ) The accompanying notes are an integral part of these condensed unaudited consolidated financial statements. 4 ESP Resources, Inc. Condensed Consolidated Statements of Cash Flow For the six months ended June 30, 2011 and 2010 (Unaudited) For the six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Shares issued for current year loss on settlement of contractual dispute - Amortitization of debt discount - Depreciation and amortization, including amounts included in cost of goods sold Stock based compensation Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) ) Prepaid expenses and other current assets Other assets ) Accounts payable Accrued expenses ) Accrued salaries to related parties - CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Restricted cash ) ) Cash payment for acquisition of Turf - ) Purchase of fixed assets ) ) CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Borrowing on debt Repayment of long term debt ) ) Repayment of capital leases ) ) Payments on insurance financing - ) Net factoring advances Proceeds from subscription receivable - Proceeds from sales of units in private placement Proceeds from sales of stock - CASH PROVIDED BY FINANCING ACTIVITIES NET (DECREASE) INCREASE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental Disclosures of Cash Flow Information Cash paid for interest $ $ Non-cash investing and financing transactions: Notes issued for purchase of property and equipment $ $ Stock issued for accounts payable conversion - Assets returned and release of note payable - Purchase capital lease - Discount recorded on note for shares issued - Forgiveness of debt from related party - Stock issued for debt conversion - Shares issued for prior year accural of contractual dispute settlement - The accompanying notes are an integral part of these condensed unaudited consolidated financial statements. 5 ESP Resources, Inc. Notes to Unaudited Condensed Consolidated Financial Statements June 30, 2011 Note 1 – Basis of Presentation, Nature of Operations and Significant Accounting Policies Basis of Presentation ESP Resources, Inc. (“ESP Resources”, and collectively with its subsidiaries, the “Company”) was incorporated in the State of Nevada on October 27, 2004. The accompanying unaudited condensed consolidated financial statements include the accounts of ESP Resources, Inc. and its wholly owned subsidiaries, ESP Petrochemicals, Inc. (“ESP Petrochemicals”) and ESP Resources, Inc. of Delaware (“ESP Delaware”). ESP Petrochemicals also owns certain assets and liabilities of Turf Chemistry Inc. (“Turf”), a Texas corporation. All significant inter-company balances and transactions have been eliminated in the consolidation. The consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America. Use of Estimates The preparation of the unaudited condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Interim Financial Statements The condensed unaudited consolidated financial statements presented herein have been prepared by the Company in accordance with U.S. generally accepted accounting principles (“GAAP”) and the accounting policies set forth in its audited consolidated financial statements for the period ended December 31, 2010 as filed with the Securities and Exchange Commission (the “SEC”) in the Company’s Annual Report on Form 10-K and should be read in conjunction with the notes thereto. In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) which are necessary to provide a fair presentation of operating results for the interim periods presented. Certain information and footnote disclosures normally included in the consolidated financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. The results of operations presented for the six and three months ended June 30, 2011 are not necessarily indicative of the results to be expected for the year. These condensed consolidated financial statements should be read in connection with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. Concentrations The Company has four major customers that together account for 63% of accounts receivable at June 30, 2011 and four major customers that together account for 38% of the total revenues earned for the six months ended June 30, 2011 as follows: Accounts Receivable Revenue Customer A 19
